Exhibit 10.1

CIT GROUP, INC.
505 Fifth Avenue
New York, NY 10017

Via Hand Delivery

September 2, 2009

Jeffrey M. Peek
Cit Group, Inc.
505 Fifth Avenue
New York, NY 10017

Re. Extension of Term of Employment Agreement

Dear Jeff:

This letter will confirm that the Board of Directors of CIT Group Inc. (the
“Company”) has determined to extend the “Term” of your Amended and Restated
Employment Agreement with the Company dated as of December 10, 2007 (your
“Employment Agreement”) for one year, through September 2, 2010. On behalf of
the Board, I thank you for your continued service with the Company during these
difficult times.

For the avoidance of doubt, many of the compensation, benefit and separation
provisions of the Employment Agreement are prohibited or limited by the
Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery and Reinvestment Act of 2009, the regulations thereunder, and/or the
regulations applicable to banks and bank holding companies (together and as in
effect from time to time, the “Applicable Restrictions”). Neither your
Employment Agreement nor this extension letter will entitle you to receive any
payment or benefit to the extent that it is prohibited or limited by the
Applicable Restrictions, and you acknowledge that nothing contained in this
extension letter constitutes grounds for your resignation for “Good Reason” as
defined under your Employment Agreement.

In addition and at your request, this letter also confirms the deletion of
Section 7 of your Employment Agreement (referring to certain tax gross-ups) and
Section 3(b)(vii)(C) of your Employment Agreement (referring to use of the
corporate aircraft).

You and the Company agree that the restrictions in Section 8(b)(A) of your
Employment Agreement will apply only to the following companies: De Lage Landen,
GATX Corporation, GE Capital, GMAC Inc. and International Lease Finance
Corporation (or any successor to any competitive line of business of the
foregoing to the extent of your directly or indirectly engaging in or being
interested in such competitive line of business for such successor). The Company
agrees that, during the period that the restrictions of Section 8(b)(B) apply
and subject to requirements of law, the Company will not in any authorized
Company public statement, and will use reasonable efforts to cause each
executive officer and member of the Board of Directors not to, disparage or
publicly criticize you.

You and the Company agree that the provisions of your Employment Agreement, as
revised and extended by this letter (and including, without limitation, Section
8(b)) remain in full force and the Term shall continue through September 2, 2010
without interruption. The Company agrees to pay the attorneys fees that you have
incurred to date in


 

   

--------------------------------------------------------------------------------



connection with this extension letter (not to exceed $35,000) and related advice
regarding your Employment Agreement (not to exceed $50,000), in each case that
the Company determines to be reasonable and appropriate and subject to the
Company being provided with such supporting documentation as it determines
necessary. Nothing in this letter is intended to confer any rights on any person
other than you or the Company.

Please acknowledge your agreement by signing the enclosed copy of this letter
and returning it to me as soon as possible.

  Very Truly Yours,


  CIT GROUP INC.


  /s/ Robert J. Ingato

--------------------------------------------------------------------------------

  By: Robert J. Ingato
Executive Vice President,
General Counsel & Secretary


Accepted and Agreed:

/s/ Jeffrey M. Peek
Jeffrey M. Peek

--------------------------------------------------------------------------------

 